UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1989


NATIONAL LABOR RELATIONS BOARD,

                 Petitioner,

           v.

MCELROY COAL COMPANY,

                 Respondent.



On Application for Enforcement of an Order of the National Labor
Relations Board. (6-CA-35806)


Submitted:   January 27, 2011                Decided:   February 18, 2011


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition   for   enforcement    granted   by    unpublished   per   curiam
opinion.


Lafe E. Solomon, Acting General Counsel, John E. Higgins, Jr.,
Deputy General Counsel, John H. Ferguson, Associate General
Counsel, Linda Dreeben, Deputy Associate General Counsel,
Julie B. Broido, Supervisory Attorney, Amy H. Ginn, NATIONAL
LABOR  RELATIONS  BOARD,   Washington,  D.C.,  for  Petitioner.
David C. Burton, WILLIAMS MULLEN, Virginia Beach, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               The   National       Labor     Relations       Board    (“Board”)     brings

this    action       to    enforce    a     Board     order       against    McElroy     Coal

Company.       The Administrative Law Judge (“ALJ”) concluded McElroy

violated Section 8(a)(1) of the National Labor Relations Act

(“the Act”), 29 U.S.C. § 158(a)(1) (2006).                          The Board, by a two

member    group,      affirmed        the    ALJ’s     factual       determinations       and

legal conclusions that McElroy violated Section 8(a)(1) of the

Act.

               In its previous appeal to this court, the Board filed

an unopposed motion to remand the case based on the Supreme

Court’s holding in New Process Steel, L.P. v. NLRB, 130 S. Ct.

2635 (2010), that the Act does not authorize fewer than three

members to form a valid delegee group.                        We granted the petition

for review, vacated the Board’s order, and remanded to the Board

for further proceedings.              McElroy Coal Co. v. NLRB, 392 F. App’x

137 (4th Cir. 2010) (Nos. 09-1332, 09-1427).

               On    remand,        the     Board,     by     a    three-member      panel,

concluded      that       McElroy    violated        Section       8(a)(1)   of    the   Act.

Because substantial evidence supports the Board’s conclusion, we

grant    the    petition       for    enforcement.            We    dispense      with   oral

argument because the facts and legal contentions are adequately




                                               2
presented in the materials before the court and argument would

not aid the decisional process.


                                      PETITION FOR ENFORCEMENT GRANTED




                                  3